Citation Nr: 9914570	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder with depression, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.  The veteran, who had active service from December 
1964 to May 1969, appealed that decision to the Board.

In November 1997, the Board remanded this claim for further 
development, which has since been completed.  The claim has 
thereafter been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected psychiatric disorder is 
manifested by some anxiety and depression.  He has reported 
some chronic sleep impairment and indicated some mild memory 
impairment such as forgetting names.

3.  The veteran's service-connected psychiatric disorder is 
not manifested by considerable social and industrial 
impairment.

4.  The veteran's service-connected psychiatric disorder is 
not manifested by a flattened affect or circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
generalized anxiety disorder with depression have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1-4.31, 4.125-4.132, Diagnostic Code 9400 
(1996), Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for an 
anxiety disorder is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has increased 
in disability is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.

A July 1982 rating decision granted service connection for an 
anxiety disorder, and awarded a 10 percent disability 
evaluation under Diagnostic Code 9400.  A January 1988 Board 
decision increased the veteran's disability evaluation for 
this disorder to 30 percent, and this current claim for an 
increased evaluation was received by the RO in December 1994.

The veteran enclosed a photocopy of a private psychological 
evaluation dated May 1993 with his claim for an increased 
evaluation.  David E. Hartman, Ph.D., conducted the 
evaluation to provide information concerning complaints 
related to an incident at work.  The veteran reported that in 
August 1992, he had been struck on the forehead with a piece 
of steel weighing about 30 pounds while he worked as a helper 
on a water drilling rig.  A detailed report was generated, 
reflecting the results of a battery of tests, including an 
interview and a thorough history.  Dr. Hartman made reference 
to numerous "[p]re-accident" psychiatric records of the 
veteran dated between June 1982 and February 1990.  During 
Dr. Hartman's interview, the veteran reported experiencing 
constant headaches since the work accident.  The veteran also 
admitted to a history of multiple psychiatric hospitalization 
which he characterized as due to "anxiety reaction."  The 
veteran's wife who was independently interviewed informed Dr. 
Hartman that heavy drinking of tequila precipitated virtually 
all of the veteran's psychiatric hospitalizations.  She 
continued that after ingesting tequila, the veteran would 
occasionally act out flashbacks of combat in Vietnam; 
however, it was acknowledged that the veteran never served in 
Vietnam.  It was reported that since September or October, 
the veteran only drank beer occasionally with the belief that 
beer worsened his headaches.  However, the veteran was also 
reported to drink prodigious amounts of coffee.  It was 
reported that the veteran drank about three gallons of coffee 
per day.  The veteran's sleep as described as "getting 
better" and he reported that he had not had nightmares since 
his last hospitalization.  Appetite was described as always 
good.  The veteran was reported to be unemployed and he 
indicated that he spent his day reading, weeding his garden 
and playing chess or throwing darts with his 20 year old son.  
The veteran indicated that he was taking courses in marine 
engine maintenance and cruise planning, and went to a 
seamanship class given nearby.  He reportedly hoped to obtain 
a captain's license from his studies.  

At the time of the interview, Dr. Hartman stated that the 
veteran was oriented to four spheres, and was casually 
dressed albeit hygiene was described as inadequate.  The 
veteran showed no indication of visual or auditory 
hallucination, delusions or other psychotic processes.  The 
veteran denied suicidal thoughts or plans, and speech was 
normal.  Affect was characterized as cheerful and otherwise 
unremarkable, with no indication of depression or anxiety. 

Dr. Hartman indicated that present testing did not indicate 
that the veteran had neuropsychological sequelae of his work 
accident.  Dr. Hartman noted the variety of psychiatric 
diagnoses given the veteran's symptoms and referencing a 1985 
study, he concluded that the veteran had a clear tendency to 
express physical symptoms for the secondary gain of avoiding 
responsibilities he found burdensome, such as work, or to 
gain from obtaining additional medication.  He noted that the 
1985 report found that physical symptoms reported by the 
veteran appeared to stem from a feeling that social demands 
and responsibilities placed on him were oppressive.  The 
doctor also found that the near toxic amount of caffeine 
ingested by the veteran daily was more than enough to elicit 
symptoms of caffeine-induced anxiety disorder and caffeine 
intoxication.  He noted, further that the veteran had an 
extensive history of alcohol and polysubstance abuse, and 
indicated that mild to moderate cognitive and mood 
impairments related to substance abuse were very common.  He 
indicated that testing revealed clinically elevated 
"conversion" profiles."  Finally, Dr. Hartman stated that 
there was at least one episode in the veteran's file where 
hospitalization was tied to obtaining increased monetary 
benefits, and thus, the possibility of outright malingering 
(which he noted would be consistent with a diagnosis of 
Antisocial Personality Disorder and numerous instances of 
documented antisocial behavior) could not be excluded from 
the veteran's profile.  A host of psychiatric diagnoses were 
then made, including caffeine intoxication and caffeine-
induced anxiety disorder, conversion disorder, polysubstance 
dependence and alcohol dependence, rule out malingering, 
antisocial personality disorder and borderline personality 
disorder with psychotic features.

As noted above, the Board remanded this claim for additional 
Social Security Administration records.  A June 1995 decision 
by a Social Security Administration Administrative Law Judge 
found the veteran to be unable to work.  Towards this end, 
the Administrative Law Judge found that the veteran's 
convergence insufficiency syndrome, with headaches strabismus 
and diplopia, dysthymia, anxiety disorder, alcohol and 
substance abuse disorders and a borderline personality 
disorder with psychotic features rendered him unemployable.  
The decision indicates that it was the combination of mental 
impairments combined with physical impairments which 
precluded any substantially gainful employment.  Notably, the 
resulting Social Security decision also cited a private 
psychiatrist, a Dr. Blackman, who testified at a hearing that 
the veteran's anxiety disorder and depression would not 
produce any work-related functional impairments.  

In compliance with the Board remand, a VA examination was 
performed in January 1998.  The veteran's claims file was 
reviewed, and the examiner had the opportunity to speak with 
the veteran.  The veteran related that he was hospitalized at 
the University of Chicago in August 1992 for a suicide 
attempt.  The veteran explained that such was a result of 
stress from an on-the-job injury and from a fight with his 
wife.  

More recently, the veteran related that he thought of suicide 
constantly, as he was depressed because he could not work 
because of pain.  He continued that he was in pain seven days 
a week and 24 hours a day.  He reported the presence of 
constant headaches.  He indicated that his appetite was good 
although he stated that he had lost 30 pounds in the last two 
years, and indicated that he had reduced libido.   He 
reported that he had not been employed in the past year 
because of "pain and no grip in [his] hand since the 
accident in August 1992."  As to a social life, the veteran 
stated that he had none, although every week or two he 
acknowledged that he and his wife would go out to dinner and 
every two to three months they would go to her parents' home 
to play cards.  He reported that on an annual basis, he 
usually had dinner with the family on Thanksgiving, Christmas 
and New Year's although he reported that he was unable to 
attend the past year's New Year dinner because he was 
"hurting too bad."  

Subjectively, the veteran complained of headaches.  He 
indicated that anxiety was a "mistaken diagnosis from the 
beginning in 1965."  The veteran also related that he was 
sexually abused as a teenager by a relative, and that he had 
nightmares about being in the jungle in the military.  
Substance abuse was also discussed in the examination report, 
with the veteran stating that he began drinking at the age of 
15.  He also stated that he had discontinued heavy drinking 
in 1992, as it would cause headaches.  He reported further, 
the regular use of marijuana because "that's the only thing 
that causes [him] not to throw up daily."  He reported 
further, that he had been addicted to Xanax which he 
discontinued himself.  He described himself as "easy going" 
and indicated that he rather be by himself.  He also 
described himself as an honest person willing to help anyone.  

With respect to daily activities, the veteran reported that 
he arose at five or six in the morning.  He indicated that he 
tried to cook once per week for his wife and that since the 
accident and exposure to biofeedback, he forced himself to 
meditate.  He also reported that he sometimes attended 
classes.  He stated that most of his free time he spent 
playing Sony Playstation.  He reported that he did not go to 
sleep before 2:00 am because he only sleeps for two to three 
hours with the help of Amitriptyline and a muscle relaxant.

Objectively, the veteran was neatly and casually dressed, 
with an eye patch over the left eye.  Initially the veteran 
was anxious, but eager to please.  Affect was appropriate to 
thought content, and speech was spontaneous.  There was no 
evidence of a perceptual disorder or a thought disorder, and 
he was oriented to person, place and time, although he did 
get his date wrong.  Speech was spontaneous.  Sensorium was 
clear, but he could not name the current president.  Remote 
memory was intact, however.  Abstract thinking was poor, but 
he had no difficulty with serial 7s.  Judgment was intact, 
and attention was unimpaired.  

Ultimately, the examiner reported that there was no 
impairment of thought process and communication, and no 
evidence of delusions or hallucinations.  Behavior was 
appropriate, and while there was some suicidal ideation, 
there was no intent.  The veteran's ability to maintain his 
personal hygiene and other activities was not impaired.  The 
veteran was oriented to person and place, but had a bad 
memory for names.  There was no obsessive and ritualistic 
behavior and the rate and flow of speech was unimpaired.  
There were no panic attacks and impulse control was 
unimpaired.  There was evidence of some depression and 
anxiety, and sleep impairment, however.  The veteran's Global 
Assessment of Functioning (GAF) score was 65, reflective of 
mild psychiatric symptomatology or some difficulty in social 
or occupational functioning, but generally functioning pretty 
well.  Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, American Psychiatric Association (DSM- IV).  
The examiner did not find any symptomatology attributable to 
either a personality disorder or substance abuse.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

During the pendency of this claim the VA changed the rating 
schedule for rating the severity of a psychoneurosis.  See 61 
Fed. Reg. 52695-52702 (1996).  Previous to November 7, 1996, 
in assessing the severity of a psychoneurosis, such as 
anxiety, the effect of the disorder on the veteran's ability 
to interact on both a social and industrial level, as 
confirmed by the current clinical findings, was considered.  
Social inadaptability, however, was evaluated only as it 
affected or impaired industrial adaptability.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9400, Note (1) (1996).  The veteran 
is currently evaluated as 30 percent disabled as a result of 
his anxiety disorder.  The prior Rating Schedule criteria 
envisioned that a 30 percent evaluation for an anxiety 
disorder was warranted when definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people was demonstrated.  The 
psychoneurotic symptoms must have resulted in such reduction 
in initiative, flexibility, efficiency and reliability 
produced definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).  As utilized here, the term 
"definite" has been defined as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93), 59 Fed. Reg. 4752 (1994). See also, Hood 
v. Brown, 4 Vet. App. 301 (1993).  Further, a 50 percent 
evaluation for an anxiety disorder was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  Id.  More 
severe symptomatology would necessarily warrant a higher 
evaluation.

Under the revised schedular criteria effective November 7, 
1996, a 30 percent schedular evaluation for mental disorders, 
including anxiety, envisions occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as:  flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9400.  The revised 
schedular criteria incorporate DSM-IV.  More severe 
symptomatology would necessarily warrant a higher evaluation 
under either set of diagnostic criteria.

Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), when 
a law changes during the pendency of a claim, the law most 
favorable to the veteran is to be applied.  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Rhodan v. West, 12 
Vet. App. 55 (1998); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).

In light of the above, the Board finds that the current 30 
percent evaluation assigned the veteran's anxiety disorder 
best approximates the level of functional impairment 
attributable to this disorder under either set of criteria.  
In this regard, the Board notes that the veteran's 
psychiatric symptomatology attributable to his anxiety 
disorder prior to the change in the schedular criteria on 
November 7, 1996 cannot accurately be described as definite 
industrial impairment.  In this respect, Dr. Hartman did not 
necessarily even find symptoms attributable to an anxiety 
disorder in May 1993 other than caffeine-induced anxiety 
disorder.  Rather, he ascribed many of the veteran's symptoms 
to other nonservice-connected factors such as conversion 
disorder, substance abuse and personality disorders, as set 
forth above.  Further, the Board also notes the testimony 
referenced in the Social Security Administration 
Administrative Law Judge's decision that the veteran's 
service-connected disorder would not produce any work-related 
functional limitations and notes that the veteran was found 
to be unemployable due to a combination of mental disorders, 
all of which are not service connected, as well as physical 
disorders.  Thus, the Board finds that the preponderance of 
the evidence is against the assignment of a 50 percent 
evaluation under the criteria in effect prior to November 7, 
1996.  As the criteria for a 50 percent evaluation under 
these diagnostic criteria have not been met, it necessarily 
follows that a higher evaluation is not warranted.

Similarly, the Board finds that the preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 30 percent for the veteran's anxiety disorder symptoms 
under the schedular criteria that became effective November 
7, 1996.  In this respect, at the time of his January 1998 VA 
examination, there was no evidence of flattened affect, the 
rate and flow of speech was unimpaired, there were no panic 
attacks or impairment of thought process and communication, 
judgment appeared to be intact and while testing for abstract 
thinking the veteran started off semi-concretely, he was able 
to complete the exercise satisfactorily.  Further, there was 
no inappropriate behavior, and while the veteran demonstrated 
a bad memory for names, he could recall correctly two of 
three items he was asked to remember.  Remote memory was 
intact.  He was reported to have an unimpaired ability to 
maintain personal hygiene and to perform other activities of 
daily living.  Finally, the veteran has been married for some 
time, and it cannot accurately be said that he has difficulty 
in establishing and maintaining effective social 
relationships in that the veteran reported regular social 
contact with relatives.  As before, while the veteran had 
reported difficulty in establishing work relationships, this 
examiner did not necessarily ascribe such to his service-
connected disorder and notably, at the time of the most 
recent examination, the veteran reported that he had not 
worked in the past year due to pain and the lack of grip 
strength in his hand.  The Board notes that the veteran 
demonstrated depressed mood and anxiety, and some mild memory 
loss such as forgetting names, and reported chronic sleep 
impairment.  These factors are considered in the currently 
assigned 30 percent evaluation.  Finally, the Board observes 
that the veteran's GAF score would indicate that a higher 
evaluation is not warranted.  See DSM-IV.  Based on the 
foregoing, the Board finds that the demonstrated degree of 
such symptomatology as documented in the pertinent medical 
evidence of record is contemplated in the criteria for the 
current 30 percent disability evaluation.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against the assignment of an evaluation in excess of 30 
percent under the criteria in effect as of November 7, 1996.

The Board has considered the history of the disability in 
question, as well as the current clinical manifestations and 
the effect this disability may have on the earnings capacity 
of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  The nature of 
the original disability has been reviewed, and the functional 
impairment that can be attributed to the disability has been 
taken into account.  However, under neither schedular 
criteria would an evaluation in excess of 30 percent be 
warranted, as the veteran's current anxiety disorder 
symptomatology is simply not productive of sufficient 
impairment to warrant a higher evaluation under either the 
former or revised diagnostic criteria.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his service-
connected anxiety disorder has resulted in marked 
interference with his employment (beyond that contemplated by 
the schedular criteria) or necessitated frequent periods of 
hospitalization.  While the veteran did report a suicidal 
gesture that occurred in 1992 to the examiner who performed 
the January 1998 VA examination, any such attempt occurred 
prior to this current claim, and thus is not relevant.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An increased evaluation for generalized anxiety disorder with 
depression, currently rated at 30 percent, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

